Dixon, C. J.
If it be conceded, where the consignee has no known place of residence or business at the place of destination, and cannot, after reasonable diligence, be found, so that delivery of the goods may be made to - him in person, that a common carrier may, by law or by custom of the particular place, absolve himself from liability as such, and assume the character and responsibilities of a warehouseman, by deposit j ing a notice in the post-office addressed to the consignee, still we are of opinion that no sufficient evidence was given at the trial that the notice was made out and deposited in the post-office as alleged in the answer of the defendant. This question is strictly analogous to that which has several times been presented to the courts, as to the sufficiency of evidence of the making and posting of notice of the dishonor of a bill of exchange *409or promissory note, so as to charge the drawer or indorser, and should, we think, be governed by the same rules. It is sufficient to refer to two or three of the cases cited by counsel for the plaintiff. In Hawks v. Salter, 4 Bing., 715 (15 E. C. L., 125), one of the cierks of the plaintiffs, who were the holders of a bill of exchange, stated that a letter from the plaintiffs which the witness had copied, giving the defendant notice of the dishonor of the bill, was sent by the post, but he had no recollection whether it was put in by himself or by another clerk. It was objected that there was not sufficient evidence that the letter had been put into the post, and so held by the court. In Hetherington v. Kemp, 4 Campb., 193, the plaintiff proved that he wrote a letter addressed to the defendant, stating that a bill of exchange had been dishonored; that this letter was put down on a table, where, according to the usage of his counting house, letters for the post were always deposited; and that a porter carried them from thence to the post-office. Lord ElleNBOROUG-h said that this was insufficient; that some evidence ought to have been given that the letter was taken from the table in the counting house, and put into the post-office. Had the porter been called, and stated that although he had no re collection of the letter in question, he invariably carried to the post-office all letters found upon the table, that might have done; but he could not hold this general evidence of the course of business in the plaintiff’s counting house to be sufficient. Flack v. Green, 3 Gill & Johns., 474, is to the same .effect. Proof by sundry witnesses, that it was the invariable and uniform practice of a counting house, to forward such notices immediately upon receipt of them, and that they had no doubt, from the course of their business, that they had forwarded the particular notice in question, but that they had no recollection upon the subject, was held inadmissible.
In this case the evidence goes merely to the course of business in the defendant’s office at Chicago. Wickham, a clerk *410in the money delivery department of the company, and whose business it also was to make out, every evening, notices of the arrivals of goods during the day, consigned to persons who had no known place of business or abode in the city, and to ad dress them to the consignees through the post-office, testifies that he has no knowledge or recollection on the subject of the notice to the plaintiff, and that there is no note or memorandum in any book or paper in the office by which he can verify the fact that such a notice was made out. The proof in this respect falls short of that given in the cases above cited. In those the making of the notice was established by competent evidence, and the only question was as to whether they had been deposited in the posto-ffice. Here there is no sufficient evidence that the notice was ever made out. Had the witness made some entry or memorandum of the making of the notice, to the correctness of which he could have testified, then, although he had no recollection of the notice, that, together with the testimony of Wygart that he invariably carried and deposited all such notices in the post-office, might have sufficed. As it is, the witnesses having no knowledge or recollection of the notice, and testifying only to their general course of business in the office, we must hold the evidence insufficient, and affirm the judgment.
By the Court. — Judgment affirmed.